Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Corrected Notice of Allowance is being sent in order to correct a missing signature in the IDS that was considered by the previous examiner.  Said IDS is attached to this Office action.  The rest of the contents of this Office action remains the same as that of the Notice of Allowance mailed on 6-29-22.
The amendment field 5/23/2022 which amends claims 2-5, 8, 11-13 and 16-18, and cancels claims 1, 6, 7 and 15 has been entered. The following Office action is applied to pending claims 2-5, 8-14 and 16-20. 
EXAMINER' S AMENDMENT
An Examiner’ s Amendment to the record appears below. Should the change and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than payment of the Issue Fee. Authorization for this Examiner's Amendment was given in communication with Nicholas V. Sherbina on 6/15/2022. Applicants agreed the Examiner’s proposed amendment of claims 13 and 18. 
Claim 13 (currently amended) A polynucleotide encoding a fusion polypeptide, wherein the fusion polypeptide comprises, from an amino-terminal position to a carboxyl- terminal position, ApoA1-L1-D-L2-P, wherein: 
ApoA1 is a first polypeptide segment comprising an amino acid sequence having at least 97% sequence identity with amino acid residues 19-267 or 25-267 of SEQ ID NO:2, wherein said first polypeptide segment has cholesterol efflux activity; 
L1 is a first polypeptide linker comprising at least 5 amino acid residues; 
D is an immunoglobulin Fc region; 
L2 is a second polypeptide linker; and 
P is a paraoxonase having at least 98% sequence identity with amino acid residues 16- 355 of SEQ ID NO:12, amino acid residues 16-355 of SEQ ID NO:42, or amino acid residues 16-355 of SEQ ID NO:44, 
wherein the encoded fusion polypeptide comprises an amino acid sequence having at least 99% sequence identity with (1) residues 19-883 or 25-883 of SEQ ID NO:28, (ii) residues 19-873 or 25-873 of SEQ ID NO:38, (iii) residues 19-883 or 25-883 of SEQ ID NO:46, or (iv) residues 19-883 or 25-883 of SEQ ID NO:48. 

Claim 18 (currently amended) A method of making a fusion polypeptide, the method comprising: 
(1) culturing a mammalian cell into which has been introduced an expression vector comprising the following operably linked elements: 
(a) a transcription promoter;
(b) a DNA segment encoding a fusion polypeptide, wherein the fusion polypeptide comprises, from an amino-terminal position to a carboxyl-terminal position, ApoA1-L1-D-L2-P, wherein:
ApoA1 is a first polypeptide segment comprising an amino acid sequence having at least 97% sequence identity with amino acid residues 19-267 or 25-267 of SEQ ID NO:2, wherein said first polypeptide segment has cholesterol efflux activity;
L1 is a first polypeptide linker comprising at least 5 amino acid residues;
D is an immunoglobulin Fc region;
L2 is a second polypeptide linker; and
P is a paraoxonase having at least 98% sequence identity with amino acid residues 16- 355 of SEQ ID NO:12, amino acid residues 16- 355 of SEQ ID NO:42, or amino acid residues 16-355 of SEQ ID NO:44; wherein the encoded fusion polypeptide comprises an amino acid sequence having at least 99% sequence identity with 
(i) residues 19-883 or 25-883 of SEQ ID NO: 28, 
(ii) residues 19-873 or 25-873 of SEQ ID NO:38, 
(iii) residues 19-883 or 25-883 of SEQ ID NO:46, or 
(iv) residues 19-883 or 25-883 of SEQ ID NO:48; and

(c) a transcription terminator, wherein the cell expresses the DNA segment and the encoded fusion polypeptide is produced; and
(2) recovering the fusion polypeptide.

The following is an examiner's statement of reasons for allowance:
Claims 13 and 18 are free from the prior art because of the reasons which have been set forth on pages 14-15 of the Office action mailed 3/1/2022. The following is the summary of the reasons for allowance.

Briefly, the closet prior art reference is US20100098693 (‘693) which teaches the amino acid sequence of SEQ ID NO:41 which has 64.6% sequence identity to instant SEQ ID NO:28 (claims 13 and 18) with two gaps: residues 524-527 and residues 532-543 within residues 293-883 of SEQ ID NO:28 which are not present in corresponding residues of SEQ ID NO:41 . Additionally, residues 19-292 or 25-292 of instant SEQ ID NO:28 are missing from SEQ ID NO:41 (693) and there are 5 mismatches between the aligned sequences.

In addition, ‘693 teaches the amino acid sequence of SEQ ID NO:21 which has 65.4% sequence identity to instant SEQ ID NO:38 (claims 13 and 18) with two gaps: residues 514-517 and residues 522-533 within residues 283-873 of SEQ ID NO:38 which are not present in corresponding residues of SEQ ID NO:41. Additionally, residues 19-282 or 25-282 of instant SEQ ID NO:38 are missing from SEQ ID NO:41 (‘693) and there are 5 mismatches between the aligned sequences.

Also, ‘693 teaches the amino acid sequence of SEQ ID NO:21 which has 64.6% sequence identity to instant SEQ ID NO:46 (claim 13 and 18) with two gaps: residues 526-529 within residues 293-883 of SEQ ID NO:46 are not present in the corresponding residues of SEQ ID NO:21 (693); and residues 477-479 of SEQ ID NO:46 are missing in residues between 543 and 544 of instant SEQ ID NO:46. Additionally, residues 19-292 or 25-292 of instant SEQ ID NO:46 are missing from SEQ ID NO:21 (693) and there are 12 mismatches between the aligned sequences.

Further, ‘693 teaches the amino acid sequence of SEQ ID NO:21 (693) which has 64.7% sequence identity to instant SEQ ID NO:48 (claims 13 and 18) with two gaps: residues 526-529 within residues 293-883 of SEQ ID NO:48 are not present in the corresponding residues of SEQ ID NO:21 (693); and residues 477- 479 of SEQ ID NO:48 are missing in residues between 543 and 544 of instant SEQ ID NO:48 Additionally, residues 19-292 or 25-292 of instant SEQ ID NO:48 are missing from SEQ ID NO:21 (693) and there are 12 mismatches between the aligned sequences.

Therefore, “693 does not reasonably teach or suggest that the fusion polypeptide comprising the amino acid sequence set forth in item (i), (i), (iii) or (iv) of claims 13 and 18, and therefore, the amended claims 13 and 18 are free from prior art.

The applicant’s amendment filed 5/23/2022 which changes the claims 13 and 18 to be the independent claims overcomes the 103 rejections of record.

Therefore, claims 2-5, 8-14 and 16-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949. The examiner can normally be reached on M-F 8:30 am-5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

Samuel Wei Liu

Patent Examiner, Art Unit 1656


/MANJUNATH N RAO/
Supervisory Patent Examiner, Art Unit 1656